UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 or q TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number:000-30111 Lexicon Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 76-0474169 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 8800 Technology Forest Place The Woodlands, Texas 77381 (Address of Principal Executive Offices and Zip Code) (281) 863-3000 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes ü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer ü Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü As of August 5, 2010,337,404,194 shares of the registrant’s common stock, par value $0.001 per share, were outstanding. Table of Contents Lexicon Pharmaceuticals, Inc. Table of Contents Page Factors Affecting Forward-Looking Statements 2 Part I – Financial Information 3 Item 1. Financial Statements 3 Consolidated Balance Sheets – June 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations (unaudited) – Three and Six Months Ended June 30, 2010 and 2009 4 Consolidated Statements of Stockholders’ Equity (unaudited) –Six Months Ended June 30, 2010 and 2009 5 Consolidated Statements of Cash Flows (unaudited) – Six Months Ended June 30, 2010 and 2009 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II – Other Information 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 6. Exhibits 28 Signatures 29 The Lexicon name and logo, OmniBank® and LexVision® are registered trademarks and Genome5000™ is a trademark of Lexicon Pharmaceuticals, Inc. ————— Factors Affecting Forward Looking Statements This quarterly report on Form 10-Q contains forward-looking statements.These statements relate to future events or our future financial performance. We have attempted to identify forward-looking statements by terminology including “anticipate,” “believe,” “can,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “predict,” “should” or “will” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks outlined under “PartII, Item 1A. – Risk Factors,” that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels or activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. We are not under any duty to update any of the forward-looking statements after the date of this quarterly report on Form 10-Q to conform these statements to actual results, unless required by law. 2 Table of Contents Part I – Financial Information Item 1.Financial Statements Lexicon Pharmaceuticals, Inc. Consolidated Balance Sheets (In thousands, except par value) As of June 30, As of December 31, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments, including restricted investments of $430 Short-term investments held by Symphony Icon, Inc. (Note 4) — Accounts receivable, net of allowances of $35 Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation and amortization of $77,192 and $75,795, respectively Goodwill Other assets Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable $ $ Accrued liabilities Current portion of deferred revenue Current portion of long-term debt Total current liabilities Deferred revenue, net of current portion Long-term debt Other long-term liabilities Total liabilities Commitments and contingencies Equity: Lexicon Pharmaceuticals, Inc. stockholders’ equity: Preferred stock, $.01 par value; 5,000 shares authorized; no shares issued and outstanding — — Common stock, $.001 par value; 900,000 shares authorized; 337,562 and 175,785 shares issued, respectively Additional paid-in capital Accumulated deficit ) ) Treasury stock, at cost, 158 and 80 shares, respectively ) ) Total Lexicon Pharmaceuticals, Inc. stockholders’ equity Noncontrolling interest in Symphony Icon, Inc. (Note 4) — ) Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents Lexicon Pharmaceuticals, Inc. Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: Collaborative research $ Subscription and license fees 69 69 Total revenues Operating expenses: Research and development, including stock-based compensation of $809, $766, $1,615 and $1,595, respectively General and administrative, including stock-based compensation of $511, $590, $1,010 and $1,203, respectively Total operating expenses Loss from operations ) Gain on investments, net 53 Interest income Interest expense ) Other expense, net ) Consolidated net loss ) Less: Net loss attributable to noncontrolling interest in Symphony Icon, Inc. (Note 4) — — Net loss attributable to Lexicon Pharmaceuticals, Inc. $ ) $ ) $ ) $ ) Net loss attributable to Lexicon Pharmaceuticals, Inc. per common share, basic and diluted $ ) $ ) $ ) $ ) Shares used in computing net loss attributable to Lexicon Pharmaceuticals, Inc. per common share, basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Lexicon Pharmaceuticals, Inc. Consolidated Statements of Stockholders’ Equity (In thousands) (Unaudited) Lexicon Pharmaceuticals, Inc. Stockholders Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Loss Treasury Stock Total Noncontrolling Interest (Note 4) Total Equity Common Stock Shares Par Value Balance at December 31, 2008 $ $ $ ) $ — $ — $ $ $ Stock-based compensation — Grant of restricted stock — Net loss — — — ) — — ) ) ) Unrealized loss on investments — (1 ) — (1 ) — (1 ) Comprehensive loss ) ) Balance at June 30, 2009 $ $ $ ) $ (1 ) $ — $ $ $ Balance at December 31, 2009 $ $ $ ) $ — $ ) $ $ ) $ Deconsolidation of Symphony Icon — Cumulative-effect adjustment for adoption of new accounting principle (Note 4) — ) — ) Stock-based compensation — Issuance of common stock, net of fees — Exercise of common stock options 7 — 17 — — — 17 — 17 Repurchase of common stock — ) ) — ) Net loss — — — ) — — ) — ) Balance atJune 30, 2010 $ $ $ ) $ — $ ) $ $ — $ The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents Lexicon Pharmaceuticals, Inc. Consolidated Statements of Cash Flows (In thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Consolidated net loss $ ) $ ) Adjustments to reconcile consolidated net loss to net cash used in operating activities: Depreciation Impairment of fixed assets — Amortization of Symphony Icon, Inc. purchase option Stock-based compensation Gain on auction rate securities (“ARS”) ) ) Loss (gain) on ARS Rights ) (Gain) loss on disposal of property and equipment ) 4 Changes in operating assets and liabilities: (Increase) decrease in accounts receivable ) 38 (Increase) decrease in prepaid expenses and other current assets ) Decrease in other assets 49 51 Decrease in accounts payable and other liabilities ) ) Decrease in deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from disposal of property and equipment 29 37 Maturities of investments held by Symphony Icon, Inc. (Note 4) — Purchases ofinvestments — ) Maturities of investments Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from issuance of common stock — Repurchase of common stock ) — Proceeds from debt borrowings Repayment of debt borrowings ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Supplemental disclosure of non-cash investing and financing activities: Unrealized loss on investments $ — $ (1 ) The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents Lexicon Pharmaceuticals, Inc. Notes to Consolidated Financial Statements (Unaudited) 1.Basis of Presentation The accompanying unaudited consolidated financial statements of Lexicon Pharmaceuticals, Inc. (“Lexicon” or the “Company”) have been prepared in accordance with generally accepted accounting principles for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the six-month period ended June30, 2010 are not necessarily indicative of the results that may be expected for the year ended December 31, 2010. The accompanying consolidated financial statements include the accounts of Lexicon and its wholly-owned subsidiaries. Intercompany transactions and balances are eliminated in consolidation. In 2009, the consolidated financial statements also include the accounts of one variable interest entity, Symphony Icon, Inc. (“Symphony Icon”), for which the Company was the primary beneficiary and therefore had consolidated the financial condition and results of operations of Symphony Icon.Upon the adoption of a new accounting pronouncement regarding variable interest entities (formerly Statement of Financial Accounting Standards (“SFAS”) No.167, “Amendments to FASB Interpretation No.46(R)”) on January1, 2010, Lexicon determined that it is no longer the primary beneficiary of Symphony Icon, and is therefore no longer consolidating the financial condition and results of operations of Symphony Icon. For further information, refer to the financial statements and footnotes thereto included in Lexicon’s annual report on Form 10-K for the year ended December 31, 2009, as filed with the SEC. 2.Net Loss Per Share Net loss per share is computed using the weighted average number of shares of common stock outstanding during the applicable period.Shares associated with stock options and warrants are not included because they are antidilutive.There are no differences between basic and diluted net loss per share for all periods presented. 3.Stock-Based Compensation The Company recorded $1.3million and $1.4million of stock-based compensation expense for the three months ended June30, 2010 and 2009, respectively, and $2.6million and $2.8million of stock-based compensation expense for the six months ended June30, 2010 and 2009, respectively.The Company utilized the Black-Scholes valuation model for estimating the fair value of the stock compensation granted, with the following weighted-average assumptions for options granted in the six months ended June30, 2010 and 2009: 7 Table of Contents Expected Volatility Risk-free Interest Rate Expected Term Dividend Rate June 30, 2010: Employees 86 % % 5 0 % Officers and non-employee directors 80 % % 8 0 % June 30, 2009: Employees 78 % % 5 0 % Officers and non-employee directors 77 % % 8 0 % The following is a summary of option activity under Lexicon’s stock option plans for the six months ended June30, 2010: Options Weighted Average Exercise Price (in thousands) Outstanding at December 31, 2009 $ Granted Exercised (7 ) Expired (1,673 ) Forfeited (333 ) Outstanding at June 30, 2010 Exercisable at June 30, 2010 $ During 2009, Lexicon granted its officers restricted stock bonus awards in lieu of cash bonus awards.The shares subject to the awards vested in two installments over the one-year period following the date of grant.The following is a summary of restricted stock bonus activity under Lexicon’s stock option plans for the six months ended June 30, 2010: Shares Weighted Average Grant Date Fair Value (in thousands) Outstanding at December 31, 2009 $ Vested (255 ) Nonvested at June 30, 2010 — $
